DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 16/877,527 filed on 5/19/2020.
Currently, claims 1-12 are pending and examined. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first set of ventilation and the second set of ventilation features overlap at least in part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 1, line 4; after “2018” should add -- now U.S. Patent Number 10,655,321 --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1, lines 10-11; a citation “wherein the first set of ventilation features and the second set of ventilation features overlap at least part” and claim 6, lines 9-10, a citation” wherein the third and fourth sets of ventilation features overlap at least in part but do not overlap with the first set of ventilation features” never described in the specification. Claims 2-12 depending upon the rejected claim 1 are also rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,655,321. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed within the patented claims except for the first set of ventilation features and the second set of ventilation features overlap at least in part. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first and second ventilation features overlap at least in part in order to ensure moistures and water are properly drained, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2014/0093678 to Walker.
Re claim 1: Walker discloses a cladding product, comprising: a wood-based panel 2 (see par. [0017], line 3, Fig. 8) comprising a front side, a back side, a top edge, a bottom edge, a right side, and a left side; a first set of ventilation features 8 comprising a plurality of raised elements 44 projecting from the back side; a second set of ventilation features 8 comprising a plurality of raised elements 46 projecting from the back side; wherein the first set of ventilation features and the second set of ventilation features 8/8 overlap at least in part (e.g. Fig. 7); and the first set of ventilation features 8 are oriented at an angle to the second set of ventilation features 8 (see Figs. 8-9).
Re claim 2: wherein the raised elements 44/46 are attached to the back side of the panel 2.

Re claim 5: wherein the second set of ventilation features 8 are positioned to correspond to a wall stud 40 for installation.
Re claim 7: wherein the third set of ventilation features 8 are positioned to provide ventilation between adjacent panels in a multiple-panel stack.
Re claim 8: wherein the third set of ventilation features are positioned to accelerate equilibration by the panel when placed in a multiple-panel stack prior to installation.
Re claim 9: wherein the panel 2 is a lap siding panel (see par. [0062], last line).
Re claim 10: wherein the panel 2 is a flat siding panel (par. [0062], last line, Fig. 8).
Re claim 11: wherein the panel 2 is a vertical siding panel (par. [0062], last line).
Re claim 12: wherein the panel 2 is a trim panel (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2014/0093678 to Walker.
Re claim 3: Walker discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein the raised elements are polymers. However, it would have been obvious 
Re claim 6: Walker further discloses a third set of ventilation features 8 comprising a plurality of raised elements (e.g. in between 44/46) projecting from the back side; and a fourth set of ventilation features 8 comprising a plurality of raised elements (e.g. in between 44/46, Fig. 8) projecting from the back side; wherein the third and fourth sets of ventilation features overlap at least in part (Fig. 7), but does not disclose expressly wherein the third and fourth sets of ventilation features do not overlap with the first set of ventilation features. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the third and fourth sets of ventilation features do not overlap the first set of ventilation features in order to properly and effectively drain the water and moisture along desirable channels, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale